Citation Nr: 1206590	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  08-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

Bilateral hearing loss disability is related to in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the fully favorable decision contained herein, no discussion of the duties to notify or assist is necessary, as any deficiency is considered harmless error.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Veteran has been diagnosed with bilateral hearing loss disability as defined by the applicable regulation, as shown on VA examination in July 2006.  That examination report showed that the auditory threshold in at least one frequency in each ear between 500 and 4000 Hertz was 40 decibels or greater.  See 38 C.F.R. § 3.385.  In addition, the Veteran, in his written statements, indicated that he was exposed to loud noises without ear protection in performing his duties in service during frequent combat operations in Vietnam.  He reported specific exposure to Howitzers and other arms during service.  Description of in-service noise exposure was further corroborated by a written statement from the Veteran's fellow soldier in October 2006.  Furthermore, the Veteran's DD Form 214 shows that he is in receipt of both the Combat Infantryman Badge and the Purple Heart.  

The Board finds that the Veteran's statements regarding his in-service noise exposure are credible, competent, and consistent with the circumstances of his combat service, and the Board therefore finds that the Veteran suffered in-service noise exposure.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.303(a) (2011). 

The record also indicates that the Veteran has stated, separately, that he did and did not wear ear protection as a part of his post-service employment as a logger.  He clarified in his March 2008 written statement that he wore such protection when he was using a chainsaw but that most of his work in the logging industry was as a truck driver, which did not require hearing protection.  The Board also finds this latest statement credible.  The dispositive issue is thus whether the Veteran's current bilateral hearing loss disability is related to his in-service noise exposure.  In April 2006, the Veteran reported a 30-year history of decreased hearing.  Since he has not alleged continuity of symptomatology, the Board must turn to medical professionals to determine the etiology of the Veteran's bilateral hearing loss disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The absence of hearing loss disability in service or continuity of symptomatology is not fatal to the Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); 38 C.F.R. § 3.303(b).  Rather, competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

There are three competent opinions of record addressing the etiology of the Veteran's hearing loss disability.  In April 2006, the Veteran sought outpatient treatment for his hearing loss at VA.  Sensorineural hearing loss of each ear was diagnosed.  He reported exposure to Howitzers and a traumatic injury to his left ear tympanic membrane in 1974.  The Veteran served in infantry in combat with extensive exposure to small arms, artillery, and explosives.  He was also a logger following separation and used chain saws with a history of unprotected exposure, mainly to the left ear.  The VA provider indicated that it was as likely as not that the hearing loss was service-connected.

In July 2006, the Veteran underwent VA examination.  As noted above, disabling hearing, for VA purposes, was found on audiological examination.  In-service and post-service noise exposure without hearing protection was noted as was the 1974 injury to his ear drum.  The configuration of the Veteran's hearing loss was compatible with noise exposure.  However, given the fifteen years the Veteran spent as a logger and fourteen years spent as a truck driver, it was at least as likely that his hearing loss was due to his civilian history of noise exposure versus his military history, since he had more exposure to noise as a civilian than in service.

In an August 2006 written statement, a private physician indicated that the Veteran had been examined.  He reported the Veteran's in-service and post-service noise exposure, indicating that he had no ear protection for any of this.  His injury to the eardrum in 1974 was also noted.  Following examination, it was noted that he had sensory neural hearing loss in both ears.  However, the etiology was unclear.  It was possible that some of the hearing loss could have been due to post-service work.  It was at least as likely as not that some of the hearing loss was related to noise exposure during service.  However, it was also likely that the hearing loss was due to his post-service work history.

All three opinions contained in the record are competent.  All three opinions contained the same reported noise exposure history, both in-service and post-service, along with the report of the 1974 injury to the Veteran's ear drum.  In evaluating the individual opinions, the Board notes that the April 2006 opinion is a bare conclusion, in which the examiner provided little rationale.  It is, therefore, afforded little probative value.

However, the Board finds that the July and August 2006 opinions are highly probative and are favorable to the Veteran's claim.  First, the July 2006 VA examiner indicated that it was at least as likely as not that the Veteran's hearing loss was due to his civilian noise exposure.  The Board notes that, in order for an opinion to be unfavorable to the Veteran's claim, it must note that it is unlikely that the bilateral hearing loss disability is related to service.  In this case, the VA examiner's opinion that hearing loss is at least as likely as not (at least a 50/50 probability) related to civilian noise exposure implies that it is also at least as likely as not related to military exposure.  Therefore, the Board finds that this opinion is in favor of the Veteran's claim.

Also, the August 2006 private opinion attributes the Veteran's bilateral hearing loss disability to both in-service and post-service noise exposure.  He then specifies that it is at least as likely as not that some of the hearing loss is due to service.  The Board finds that this attributes some causation to in-service noise exposure.  This opinion is, therefore, supportive of the Veteran's claim.

Each probative opinion identified in-service noise exposure as one cause of the bilateral hearing loss disability and provided a rationale for the conclusion.  While the Veteran contends that he did indeed wear ear protection while working as a logger, as he states is misrepresented by the opinions in the record, the Board finds that determining whether this is an error is not necessary, in light of the full grant contained herein.

As the weight of the evidence thus supports the conclusion that the Veteran's bilateral hearing loss disability is related to in-service noise exposure, service connection must be granted.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


